STONE, Circuit Judge
(dissenting in part).
In much of the excellent opinion of Judge WOODROUGH, I entirely concur. I do not agree that the decree should be modified. I think it should be affirmed without modification. In speaking 'Of the powers of Missouri corporations, the State Constitution declares that “all fictitious increase -of * * * indebtedness shall be void” (Art. 12, Sec. 8, Mo.St.Ann.Const. art. 12, § 8). In situations analogous to the one before use, this Court has, in my judgment, held an increase of indebtedness, such as this note for $100,000.00, to be void. Mudge v. Black, Sheridan & Wilson, 8 Cir., 224 F. 919, certiorari denied, 239 U.S. 642, 36 S.Ct. 163, 60 L.Ed. 482, and Kemmerer v. St. Louis Blast Furnace Co., 8 Cir., 212 F. 63 — also see Lyon v. Bleeg, 8 Cir., 240 F. 405, certiorari denied, 244 U.S. 660, 37 S.Ct. 745, 61 L.Ed. 1376, which has some analogy.